Citation Nr: 1139752	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for recurrent left shoulder dislocations, status post arthroscopic surgery


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to October 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO denied service connection for residuals of a left shoulder injury.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In July 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing for action, to the extent possible, the AMC continued to deny the claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

The Board has recharacterized the claim on appeal, as reflected on the title page, to better reflect what the appellant has asserted and what the RO has actually adjudicated.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran injured his left shoulder and experienced a left shoulder dislocation during service, recurrent left shoulder dislocation as a chronic disability was not shown or diagnosed for many years after the Veteran's discharge from service; the Veteran's assertions as to continuity of symptoms (dislocations) are not deemed credible; and the record lacks a competent, probative opinion to address the question of whether there exists a medical nexus between the Veteran's in-service shoulder injury or the left shoulder dislocation noted therein and his current left shoulder disability (due, in part, to the Veteran's failure to keep VA apprised of his whereabouts).  


CONCLUSION OF LAW

The criteria for service connection as recurrent left shoulder dislocations, status post arthroscopic surgery, are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2005 letter.  

Post rating, an April 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is awarded), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the April 2006 letter, and opportunity for the Veteran to respond, the May 2006 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of February 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a left shoulder disability, prior to appellate consideration, is required. 

It is noted that, in the July 2010 remand, the Board instructed that the Veteran be afforded a new VA examination to obtain information relating to his claim for service connection for residuals of a left shoulder injury, specifically addressing medical nexus.  The Board advised the Veteran that, under 38 C.F.R. § 3.655, if he failed to report for examination without good cause, the claim on appeal may be denied.

Consistent with the July 2010 remand instructions, the RO arranged for the Veteran to undergo VA examination; such examination was scheduled for  December 2010.  However, the Veteran failed to report to the scheduled examination.  The claims file includes a copy of the notice letter informing the Veteran of the date, time and location of the examination.  This letter was not returned as undeliverable and there is no evidence that the Veteran contacted the VA Medical Center (VAMC) to indicate that he was unable to keep the scheduled appointment or to request that it be rescheduled.

The Board also notes that, while the appeal was on remand, numerous pieces of correspondence sent to the Veteran were returned as undeliverable.  In September 2010, the RO attempted to locate a correct address for the Veteran, including a search of LexisNexis and contact with the Veteran's representative.  The searches revealed the same address that had been previously used by the RO.  The Veteran has not contacted VA to inform the agency of his change of address.  The Board finds that the RO has taken all reasonable steps to attempt to locate the Veteran's current mailing address, and no further attempts are necessary or would be fruitful.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, the Veteran has not provided the RO with a current mailing address.  Therefore, the Board finds that the RO satisfied its duty to assist the Veteran in obtaining all relevant evidence pertaining to his claim (to include the medical opinion sought, as discussed above), to the extent possible, and that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131;; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic condition, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chroncity in service is not adequately supported, then a showing of continuity of after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates  that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§  1111, 1137

Only conditions that are recorded in physical examination reports are to be considered as "noted."  The Veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for residuals of a left shoulder injury must be denied. 

The Veteran's service treatment records include the report of July 1976 entrance examination, which reflects no notation as to any abnormality or impairment of the left shoulder.  On a July 1976 report of medical history completed in conjunction with that examination, the Veteran did not indicate that he had a history of shoulder problems.  The Veteran's shoulder problem was first recorded in February 1979, when the Veteran reported that he had been experiencing pain in his left shoulder since he had incurred a high school football injury.  It was also noted that the Veteran's range of motion was good, and the diagnosis was possible bursitis.  The next record regarding the Veteran's shoulder, dated in August 1979, noted a dislocated shoulder.  A subsequent note in August 1979 indicates that the Veteran was told to keep his shoulder immobile for 4 weeks.  In September 1979, it was noted that the shoulder had full range of motion, no deformity, and was only slightly tender.  A DC sling and continued profile was ordered.  No treatment for the left shoulder was noted during the Veteran's remaining service.

The report of a September 1979 medical examination reflects that there were then  no abnormalities of the Veteran's upper extremities.  An October 1980 statement reflects that the Veteran elected to not undergo a separation examination.

Post service, the first documented evidence of recurrent left shoulder problems was in May 2004; a treatment note reflects the Veteran's report that he dislocated his left shoulder while swimming and that he continued to experience shoulder dislocations while he was sleeping.  The impression was recurrent left shoulder dislocations.

In a July 2004 VA treatment report, it was noted that the Veteran had dislocated his left shoulder on the bottom of a swimming pool while in service, and that the  Veteran thought he had experienced over 100 dislocations since then.

In August 2004, the Veteran underwent arthroscopic surgery to repair the left shoulder.

The Veteran was afforded a VA joints examination in February 2006.  The examiner noted that the Veteran had a history of left shoulder dislocation, and had undergone an arthrotomy of the left shoulder in 2004.  It was further noted that the Veteran had injured his shoulder while in high school, and then had dislocated it in 1978 while in service.  The Veteran then complained of pain in his left shoulder on the level of 8 out of 10, and said that it bothered him every day.  No complaints of stiffness, swelling, heat, redness, or instability were noted, although the Veteran did report episodes of dislocation since high school.  The Veteran reported treating the pain with Aleve, from which he said he got a good response, and noted that the condition affected his occupation as a construction worker.  It was also noted that the Veteran reported increased pain in his left shoulder when he had to lift heavy objects, and when he raised his shoulder over his head.  

On examination, the examiner reported that there was objective evidence of pain with range of motion of the left shoulder, including grimacing.  The examiner also noted that there was no effusion, weakness, instability, tenderness, redness, heat, abnormal movement or guarding of movement.  The Veteran was diagnosed with status post arthrotomy of the left shoulder for recurrent dislocation of the left shoulder, and the examiner opined that the Veteran's current disability was merely a progression of the preexisting disability that had occurred in high school.  

In his April 2006 NOD, the Veteran asserted that  it was not true that he had injured his left shoulder before service.  He asserted that he had injured his left leg, not his left shoulder, pre-service, and that he injured his left shoulder in a swimming pool in Korea while in service.  He also stated that since that injury during service, he has had a continuous problem with his shoulder.  The Veteran made similar allegations on his June 2006 VA Form 9.

Initially, the Board points out that no left shoulder disability was noted on the Veteran's physical examination at entrance.  Moreover, in light of the conflicting statements and evidence as to whether the Veteran had a left shoulder injury or disabilit7 pre-service, the Board concluded-as noted in the July 2010 remand-that there is no clear and unmistakable evidence that a left shoulder disability existed prior to service.  In particular, the Board noted that the February 1979 service treatment record indicating a left shoulder injury incurred while playing high school football, by itself, was not enough to meet the clear and unmistakable standard needed to overcome the presumption of soundness.  Thus, the Veteran is presumed to have been sound upon entry into the military.  See 38 U.S.C.A. §§  1111, 1137; 38 C.F.R. § 3.304(b),

The Board notes that the February 2006 VA examiner provided an opinion based on the assumption that the Veteran had a preexisting (pre-service) left shoulder injury.  However, as explained above, in the absence of clear and unmistakable evidence, the Veteran is presumed sound upon his entrance into service.  Thus, as the examiner's opinion is based on an inaccurate factual premise, it has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Thus, the opinion does not constitute persuasive evidence upon which to decide the claim.

Accordingly, in July 2010, the Board remanded the claim for service connection in order to obtain a new etiology opinion, based on a normal left shoulder at entry.  As discussed above, the Veteran failed to report to the scheduled examination.

The Veteran has asserted that he first dislocated his shoulder during service, and he has continued to dislocate his shoulder numerous times since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, Veteran's assertions regarding continuity of symptomatology,  advanced in connection with the current claim, are not consistent with other, pertinent  evidence of record and are, thus, deemed not credible .  While the Veteran did receive treatment for his shoulder during service, shoulder dislocation was not a recurrent problem and he was not diagnosed with any chronic or recurrent shoulder disability during service.  Significantly, on examination in September 1979-after the Veteran's complaints of shoulder pain and shoulder dislocation-the Veteran's upper extremities were normal.  Additionally, despite the Veteran's assertions of ongoing shoulder problems since service, there are no medical records reflecting left shoulder problems or complaints until 2004, nearly 24 years after service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board further notes that there is no medical evidence or opinion currently of record that supports the Veteran's claim that current left shoulder disability is medically related to service, and neither he nor his representative has presented or identified any such existing evidence or opinion.  

As discussed above, pursuant to the Board's prior remand, the RO arranged for the Veteran to undergo further VA medical examination to obtain an adequate opinion on the question of medical nexus, and the Veteran failed to report for the examination.  The Board again emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood, 1 Vet. App. at 192-93.  Hence, while the attempted examination may have yielded a probative opinion favorable to the appellant's claim, on these facts, the Board has no alternative but to consider the claim on the basis of the current record.  38 C.F.R. § 3.655.  As noted, however, the Veteran's assertions continuity of symptoms are not deemed credible, and the record lacks a competent, probative opinion to address the question of whether there exists a medical nexus between the Veteran's in-service left shoulder injury/diagnosis current left shoulder disability-due  in part, to the Veteran's failure to keep VA apprised of his whereabouts.  

The Board further notes that neither the Veteran's or his representative's assertions, alone, constitutes medical opinion evidence in support of the claim.   As neither the Veteran nor his representative is  shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

As a final point, the Board points out that, to whatever extent the Veteran's assertions as to continuity of symptoms could, in the absence of a persuasive medical opinion, be accepted as establishing a link between the single assessment of left shoulder dislocation noted in service, and the recurrent left shoulder dislocation diagnosed many years later (see  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997)), for reasons noted above, the Veteran's assertions in this regard are not deemed credible. 

For all the foregoing reasons, the Board finds that the claim for service connection for recurrent left shoulder dislocations, status post arthroscopic surgery, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for as recurrent left shoulder dislocations, status post arthroscopic surgery, claimed as residuals of in-service shoulder injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


